Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1-11-21 was filed after the mailing date of the Non-Final Rejection on 9-30-20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
-Claims 1, 3-5, 7-9, 21, 23-25, 27-29 & 43-47 are allowable because applicant’s argument is found persuasive and the prior art fails to teach the italic limitations, which are considered in combination with other limitations, as specified in each independent claim as following:
Independent Claim 1. 
A method for data transmission, comprising: 
transmitting, by a terminal, uplink data without detection of grant; detecting, by the terminal, grant information within a target time window and generating a detection result, wherein the grant information is to indicate configuration information of a data transmission channel; 
; and 
receiving, by the terminal, indication information, wherein the indication information is to indicate a length of the target time window.
 
  
Independent Claim 21.
A terminal, comprising: 
a processor and a communication interface, wherein the processor is configured to: 
transmit uplink data through the communication interface without detection of grant; 
detect grant information in a target time window and generate a detection result, wherein the grant information is to indicate configuration information of a data transmission channel; 
determine, based on the detection result, whether to retransmit the uplink data; and 
receive indication information through the communication interface, wherein the indication information is to indicate a length of the target time window.

Independent Claim 43. 
A data transmission method, comprising: 
correctly receiving, by a network device, uplink data from a terminal without detection of grant; 

transmitting, by the network device, indication information, wherein the indication information is to indicate a length of the target time window.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571) 272-3148.  The examiner can normally be reached on 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464